Citation Nr: 0516936	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  03-14 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date earlier than December 31, 
1996, for a 70 percent disability rating for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Counsel


INTRODUCTION


The veteran served on active duty from October 1966 to August 
1968.

This appeal arises from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which awarded the veteran service 
connection for PTSD and assigned a 70 percent disability 
rating therefor.  A Board hearing was held at the RO before 
the undersigned Veterans Law Judge in March 2004.  

In a Notice of Disagreement dated in June 1997, the veteran 
raised the issue of his "prostate problems."  And in his 
substantive appeal, dated April 30, 2003, the veteran raised 
the following additional issues:  entitlement to an increased 
disability rating for PTSD; and service connection for low 
energy level and obesity rating as secondary to service-
connected PTSD.  These issues are hereby referred to the RO 
for appropriate action.   

For the reason set forth below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

The veteran contends that he is entitled to an effective date 
earlier than December 31, 1996, for the grant of service 
connection for PTSD and the assignment of 70 percent 
disability rating therefor.  Specifically, the veteran claims 
that the effective date for this award should be September 
21, 1989, when he claims that the evidence first demonstrates 
he was diagnosed with PTSD, and based on the assertion that 
the veteran's March 1, 1995, claim for non-service connected 
pension should have also been considered as a claim for 
service connection for PTSD.

A review of the claims file reveals that the veteran filed an 
Application for Compensation and Pension on March 1, 1995, 
citing "mental problems" since 1989.  The RO developed this 
claim solely as a nonservice-connected pension claim, and 
denied the claim by a rating decision in August 1995.  The 
veteran filed a notice of disagreement with this decision in 
October 1995, and the RO issued a Statement of the Case (SOC) 
in March 1996 continuing the denial.  The veteran did not 
file a substantive appeal, so the August 1995 rating decision 
became final.  38 U.S.C.A. § 7105 (2002); 38 C.F.R. § 20.202 
(2005).  

On or about December 31, 1996, the veteran filed a claim for 
entitlement to service connection for PTSD.  By a rating 
decision dated in August 2001, the veteran was awarded 
service connection for PTSD and assigned a 70 percent 
disability rating therefor, effective the date the RO 
considered his claim to have been received, on December 31, 
1996.  The veteran appealed this decision, contending that 
the effective date of this award should be September 21, 
1989.

The Board notes that the law provides, in pertinent part, 
that the effective date for a claim of direct service 
connection will be the date of receipt of claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400(b)(2)(i).  In deciding that December 31, 
1996, is the effective date of the claim, the RO determined 
that the medical evidence of record shows that as early as 
the date of claim, the veteran was diagnosed with PTSD as a 
result of service.   

The veteran argues that he had intended to file his claim for 
service connection for PTSD in March 1995, which was 
developed and adjudicated only as a nonservice-connected 
pension claim.  The Board observes that 38 C.F.R. § 3.151 
(2004) provides that a nonservice-connected pension claim may 
also be considered as a claim for compensation.  However, the 
August 1995 rating decision only considered his claim for 
nonservice-connected pension, and it does not appear that the 
RO attempted to clarify whether the veteran's claim for 
"mental problems" on his March 1, 1995 Application for 
Compensation and Pension constitutes a service connection 
claim for a psychiatric disability, including PTSD. 

Although a claimant need not identify the benefit sought 
"with specificity," see Servello v. Derwinski, 3 Vet. App. 
196, 199-200 (1992), some intent on the part of the veteran 
to seek benefits must be demonstrated.  See Brannon v. West, 
12 Vet. App. 32, 34-35 (1998).  See also Talbert v. Brown, 7 
Vet. App. 352, 356-7 (1995) (noting that while VA must 
interpret a claimant's submissions broadly, VA is not 
required to conjure up issues not raised by claimant).  The 
United States Court of Appeals for the Federal Circuit has 
emphasized VA has a duty to fully and sympathetically develop 
a veteran's claim to its optimum. Hodge v. West, 155 F.3d 
1356, 1362 (Fed. Cir. 1998).  This duty requires VA to 
"determine all potential claims raised by the evidence, 
applying all relevant laws and regulations," Roberson v. 
West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and extends to 
giving a sympathetic reading to all pro se pleadings of 
record.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 
2004).

Under the circumstances and in view of 38 C.F.R. § 3.151, the 
Board must consider whether the March 1, 1995, Application 
for Compensation and Pension, constitutes the date of claim 
in this case.  Szemraj, 357 F.3d at 1373.  Additional 
development is required to ensure that the record is 
complete.

Specifically, at the veteran's March 2004 Board hearing held 
at the RO, the veteran testified that a November 1991 letter 
from a private physician, J. M., M.D., which was filed along 
with the veteran's March 1995 claim, shows that he was 
diagnosed with PTSD at that time.  However, upon review of 
the record, the Board notes that only the first page of the 
physician's letter is associated with the file, and it 
appears that the letter has more than one page.  The existing 
page, which reports the veteran's history of anxiety and 
depression, does not mention PTSD.  In order to properly 
evaluate this evidence in accordance with the duty to assist 
under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
must attempt to obtain a copy of the full letter.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2004); 
38 C.F.R. § 3.159 (2004) 

In addition, the veteran submitted Social Security 
Administration (SSA) records showing that he was awarded SSA 
disability benefits starting in December 1994.  However, 
these records provide VA with incomplete information, as they 
do not show the disability(s) for which the veteran is 
receiving SSA disability benefits.  If the SSA is providing 
the veteran with disability benefits, such records should 
include information concerning the nature of the veteran's 
disability, which may be relevant to the veteran's claim, as 
VA would be in constructive possession of them at the time.  
The VCAA specifically requires that VA to provide assistance 
to the veteran through reasonable efforts in obtaining 
relevant from all sources, including any Federal department 
of agency, such as the SSA.  38 U.S.C.A. § 5103A (c)(3); 
38 C.F.R. § 3.159.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should attempt to obtain a 
complete copy of the November 1991 letter 
from the veteran's private physician, J. 
M., M.D., which purports to show that the 
veteran suffers from PTSD as a result of 
service. 

2.  The RO should also attempt to obtain 
a complete copy of the SSA records 
relevant to the award of disability 
benefits, effective December 1994, as 
such records may be relevant to the 
veteran's claim.  

3.  After all required actions have been 
completed, the RO should take 
adjudicatory action to determine if the 
additional evidence developed provides 
for an effective date earlier than 
December 31, 1996, for a 70 percent 
disability rating for PTSD.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




